UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 08-1522


MARU DABA BULESSA,

                Petitioner,

          v.

MICHAEL B. MUKASEY, Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   November 17, 2008              Decided:   December 4, 2008


Before MICHAEL and AGEE, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Alan M. Parra, LAW OFFICE OF ALAN M. PARRA, ESQUIRE, Silver
Spring, Maryland, for Petitioner.   Gregory G. Katsas, Assistant
Attorney General, Carol Federighi, Senior Litigation Counsel,
Brianne Whelan Cohen, Office of Immigration Litigation, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Maru Daba Bulessa, a native and citizen of Ethiopia,

petitions for review of the order from the Board of Immigration

Appeals    (“Board”)       dismissing         his    appeal    from     the       immigration

judge’s order denying his motion to reconsider the denial of his

motion to reopen.

            This court reviews the denial of Bulessa’s motion for

reconsideration       for    abuse       of    discretion.             See       Ogundipe    v.

Mukasey,    541     F.3d    257,   263    (4th       Cir.     2008).         A    motion    for

reconsideration must specify the errors of law or fact in the

previous decision and shall be supported by pertinent authority.

See   8    U.S.C.    §     1229a(c)(6)(C)            (2006);     see       also     8   C.F.R.

§ 1003.23(b)(2) (2008).            We will reverse the Board’s decision

for abuse of discretion only if it is arbitrary, capricious, or

contrary to law.         Barry v. Gonzales, 445 F.3d 741, 745 (4th Cir.

2006).     “[A]dministrative findings of fact are conclusive unless

any reasonable adjudicator would be compelled to conclude to the

contrary.”      8 U.S.C. § 1252(b)(4)(B) (2006).

            We    find     the   Board    did       not   abuse      its     discretion      in

affirming the immigration judge’s order denying the motion to

reconsider.       We further note we do not have jurisdiction to

review    the    Board’s     finding      that       there    were     no    circumstances

present    warranting        sua   sponte           reopening.         See        Tamenut    v.

Mukasey, 521 F.3d 1000, 1004 (8th Cir. 2008).

                                              2
           Accordingly,   we   deny       the   petition   for     review.      We

dispense   with   oral    argument    because       the    facts     and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                             PETITION DENIED




                                      3